UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party Other than the Registrant Check the appropriate box: [X]Preliminary information statement. []Confidential, for use of the Commission only (as permitted by Rule 14c-5(d)(2)). []Definitive information statement. DWS MARKET TRUST (Name of Registrant as Specified in Its Charter) Payment of filing fee (check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: [DeAWM Logo] DWS Diversified Market Neutral Fund (formerly, DWS Disciplined Market Neutral Fund) September , 2013 Dear Shareholder, The enclosed document is purely for informational purposes.You are not being asked to vote or take action on any matter.Effective July 19, 2013, each of Pyramis Global Advisors, LLC (“Pyramis”) and Henderson Alternative Investment Advisor Limited (“Henderson”) was appointed to serve as an investment sub-adviser to your Fund pursuant to sub-advisory agreements between (1) Deutsche Investment Management Americas Inc. (“DIMA”) and Pyramis (the “Pyramis Sub-Advisory Agreement”) and (2) DIMA and Henderson (the “Henderson Sub-Advisory Agreement,” and, together with the Pyramis Sub-Advisory Agreement, the “New Sub-Advisory Agreements”).While shareholder approval of the New Sub-Advisory Agreements is not required, the enclosed document is intended to provide you with detailed information about Pyramis, Henderson and the New Sub-Advisory Agreements and about the reasons for the Board’s approval of the new sub-advisory relationships. Under the New Sub-Advisory Agreements, DIMA has delegated to each of Pyramis and Henderson the responsibility to make investment decisions and buy and sell securities with respect to a portion of the investment portfolio of DWS Diversified Market Neutral Fund (the “Fund”).The management fees paid by the Fund will not change as a result of the new sub-advisory relationships. If you have questions about the New Sub-Advisory Agreements, please feel free to call us at 800-728-3337.Thank you for your continued support of Deutsche Asset & Wealth Management. DWS Market Trust DWS Diversified Market Neutral Fund (formerly, DWS Disciplined Market Neutral Fund) 345 Park Avenue, New York, New York 10154 INFORMATION STATEMENT This Information Statement is being provided to the shareholders of DWS Diversified Market Neutral Fund, a series of DWS Market Trust (the “Fund”). NO SHAREHOLDER VOTE WILL BE TAKEN WITH RESPECT TO THE MATTER DESCRIBED IN THIS INFORMATION STATEMENT.WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE NOT REQUESTED TO SEND US A PROXY. This Information Statement is provided in lieu of a proxy statement, pursuant to the terms of an exemptive order granted to the Fund and Deutsche Investment Management Americas Inc. (the “Adviser” or “DIMA”) by the U.S. Securities and Exchange Commission (“SEC”) on August 20, 2012 (the “Exemptive Order”).The Exemptive Order permits the Adviser, subject to Board approval, to select sub-advisers to manage all or a portion of the assets of the Fund and to materially amend sub-advisory agreements with sub-advisers, each without obtaining shareholder approval.Under the conditions of the Exemptive Order, shareholders of the Fund must be provided with relevant information about a new sub-adviser within ninety (90) days of the hiring of the new sub-adviser. Effective July 19, 2013, each of Pyramis Global Advisors, LLC (“Pyramis”) and Henderson Alternative Investment Advisor Limited (“Henderson” and, together with Pyramis, the “Sub-Advisers”) was appointed to serve as an investment sub-adviser to your Fund pursuant to sub-advisory agreements between (1) DIMA and Pyramis (the “Pyramis Sub-Advisory Agreement”) and (2) DIMA and Henderson (the “Henderson Sub-Advisory Agreement,” and, together with the Pyramis Sub-Advisory Agreement, the “New Sub-Advisory Agreements”).DIMA, Pyramis and Henderson each manage a portion of the Fund’s investment portfolio. This Information Statement is being supplied pursuant to the conditions of the Exemptive Order to provide shareholders with relevant information about Pyramis and Henderson.A Notice of Internet Availability of the Information Statement is being mailed on or about September , 2013 to Fund shareholders of record as of September , 2013.The number of shares issued and outstanding for each class of the Fund as of September , 2013 is set forth in Exhibit H to this Information Statement. In this Information Statement, the word “fund” sometimes is used to mean an investment company or series thereof in general, and not the Fund listed above.In addition, for simplicity, actions may be described in this Information Statement as being taken by the Fund, which is a series of DWS Market Trust, a Massachusetts business trust (the “Trust”), although all actions actually are taken by the Trust on behalf of the Fund.The term “Board,” as used herein, refers to the board of trustees of the Trust. The term “Board Member,” as used herein, refers to a person who serves as a trustee of the Trust.The term “Independent Board Member” means a Board Member who is not an interested person of the Fund as defined by the Investment Company Act of 1940, as amended (the “1940 Act”). 1 The Information Statement will be available at www. and will remain available until at least January , 2014. 2 BACKGROUND General.At a meeting held on May 15, 2013, your Fund’s Board, including the Independent Board Members, approved the appointment of Pyramis and Henderson as sub-advisers to the Fund and the terms of the New Sub-Advisory Agreements, to become effective on July 19, 2013.The Sub-Advisers were appointed, and the previous sub-advisory relationship with QS Investors, LLC (“QSI”) was terminated, as part of a transition to a multi-manager approach for the Fund. The form of the Pyramis Sub-Advisory Agreement is attached hereto as Exhibit A and the form of the Henderson Sub-Advisory Agreement is attached hereto as Exhibit B.A description of the New Sub-Advisory Agreements is set forth below and is qualified in its entirety by reference to Exhibit A or Exhibit B, as applicable. Under the New Sub-Advisory Agreements, DIMA has delegated to each of Pyramis and Henderson the responsibility to make investment decisions and buy and sell securities for a portion of the Fund’s assets.DIMA also manages a portion of the Fund’s assets directly.Information about investment personnel responsible for the portfolio management of the Fund is provided in Exhibit C. Implementation of the New Sub-Advisory Agreements did not affect the management fee rate paid by the Fund to DIMA.Under the New Sub-Advisory Agreements, DIMA is responsible for paying Pyramis and Henderson sub-advisory fees out of the management fee received by DIMA.Further information about the advisory fees paid by the Fund is set forth in Exhibit E. The New Sub-Advisory Agreements for the Fund, as approved by the Board, will continue in effect until September 30, 2014, and will continue from year to year thereafter, subject to annual approval by the Fund’s Board or by a vote of a “majority of the outstanding voting securities” (as defined below under “Additional Information”) of the Fund, and also, in either event, approval by a majority of the Board's Independent Board Members at a meeting called for the purpose of voting on such approval. A discussion of the Board’s considerations of the Fund’s investment sub-advisory arrangements is provided below. (See “Board Consideration of the New Sub-Advisory Agreements,” below.) Description of the New Sub-Advisory Agreements. Effective July 19, 2013, Pyramis and Henderson each serves as sub-adviser to the Fund under the respective New Sub-Advisory Agreement. Under the New Sub-Advisory Agreements, each of Pyramis and Henderson manage the securities and other assets of the Fund entrusted to it by DIMA, including the purchase, retention and disposition of assets in accordance with the Fund’s investment objective, policies and restrictions as stated in the Fund’s prospectus and statement of additional information.DIMA is responsible for supervising and overseeing the performance of the sub-advisers’ duties under the New Sub-Advisory Agreements. The sub-advisory fees payable under the New Sub-Advisory Agreements are paid by DIMA, not the Fund. Under the New Sub-Advisory Agreements, Pyramis and Henderson are paid by DIMA at negotiated rates. The New Sub-Advisory Agreements provide that Pyramis and Henderson shall not be liable for any loss sustained by the Fund due to a mistake of law or error of judgment by Pyramis or Henderson or the adoption of any investment policy or the purchase, sale or retention of any security on the recommendation of either Sub-Adviser, whether the recommendation is based upon the Sub-Adviser’s own investigation and research, or upon the investigation and research of any other individual, firm or corporation, if such recommendation was made, or such other individual, firm or corporation was selected, with due care and in good faith.However, Pyramis and Henderson would still be subject to liability for (a) causing the Fund to be in violation of any federal or state law, rule or regulation, or an investment policy or restriction in the Fund’s prospectus or statement of additional information, or any written guidelines, policy or instructions provided by the Fund’s Board or DIMA or (b) willful misfeasance, bad faith or gross negligence in the performance of their duties or reckless disregard of their obligations and duties under the New Sub-Advisory Agreements. 3 The New Sub-Advisory Agreements will remain effective until terminated or not annually approved in the manner described in the 1940 Act. The New Sub-Advisory Agreements may be terminated without penalty (a) by the Board, or by vote of a majority of the outstanding voting shares of the Fund, on sixty (60) days’ written notice to DIMA and the affected sub-adviser, (b) by DIMA on sixty (60) days’ written notice to Pyramis or Henderson, or (c) by Pyramis or Henderson upon ninety (90) days’ written notice to DIMA.Each New Sub-Advisory Agreement will automatically terminate in the event of its assignment or in the event of the termination of the investment management agreement between the Trust and DIMA on behalf of the Fund (the “Investment Management Agreement”). In addition, DIMA may terminate either New Sub-Advisory Agreement upon immediate notice if either Pyramis or Henderson becomes statutorily disqualified from performing its duties under its New Sub-Advisory Agreement or otherwise is legally prohibited from operating as an investment adviser. Board Consideration of the New Sub-Advisory Agreements.The Board, including the Independent Board Members, approved the New Sub-Advisory Agreements at an in-person meeting in May 2013. In terms of the process that the Board followed prior to approving the New Sub-Advisory Agreements, shareholders should know that: · In May 2013, all but one of the Fund’s Board Members were independent of DIMA and its affiliates. · The Board considered that DIMA and the Fund have received the Exemptive Order from the SEC permitting DIMA, subject to the approval of the Board, to select sub-advisers that are not affiliates of DIMA to manage all or a portion of the Fund's assets without obtaining shareholder approval. · Over the course of several meetings, the Board engaged in a comprehensive review of the operational, financial and investment capabilities of each of Pyramis and Henderson. In connection with its review of the New Sub-Advisory Agreements, the Board considered the factors discussed below, among others. Nature, Quality and Extent of Services.The Board considered the terms of the New Sub-Advisory Agreements, including the scope of sub-advisory services to be provided under the New Sub-Advisory Agreements.The Board reviewed information regarding the experience and skill of each Sub-Adviser’s investment personnel, the resources made available to such personnel and the organizational depth and stability of such Sub-Adviser.The Board also reviewed information regarding each Sub-Adviser’s investment process and performance managing accounts with investment strategies similar to the strategies to be implemented on behalf of the Fund.The Board also considered that DIMA would provide ongoing oversight of each Sub-Adviser’s services to the Fund, including monitoring each Sub-Adviser’s investment activities and performance.Finally, the Board considered DIMA’s recommendation that each Sub-Adviser be engaged as a sub-adviser to the Fund. The Board concluded that the nature, quality and extent of services to be provided by each Sub-Adviser are expected to be satisfactory. Fees and Expenses.The Board considered the proposed fee schedule for each Sub-Adviser. The Board noted that the sub-advisory fee will be paid by DIMA out of its fee and not directly by the Fund, and that as a result would not affect the management fees paid by the Fund or the Fund’s total operating expenses.The Board also considered the sub-advisory fee rate proposed to be charged by each Sub-Adviser with respect to the Fund as compared to fees charged by the relevant Sub-Adviser for similar client accounts. On the basis of the information provided, the Board concluded that the proposed sub-advisory fees were reasonable and appropriate in light of the nature, quality and extent of services expected to be provided by each Sub-Adviser. 4 Profitability.The Board did not consider the estimated profitability of the Sub-Advisers with respect to the Fund. The Board noted that DIMA will pay each Sub-Adviser’s fee out of its management fee, and its understanding that the Fund’s sub-advisory fee schedule was the product of an arm’s length negotiation with DIMA. Economies of Scale.The Board considered whether there are economies of scale with respect to the management of the Fund and whether the Fund benefited from any economies of scale as part of its annual review of the Fund’s Investment Management Agreement.As noted above, the Board considered that DIMA will pay each Sub-Adviser’s fee out of its management fee, and its understanding that the Fund’s sub-advisory fee schedules were the product of an arm’s length negotiation with DIMA. Other Benefits to Pyramis and Henderson and Their Affiliates.The Board considered the possibility that each Sub-Adviser and its respective affiliates could derive indirect benefits as a result of the sub-advisory relationship.In particular, the Board considered potential benefits to the Sub-Advisers related to brokerage and soft-dollar allocations, including, in the case of Pyramis, allocating brokerage to pay for research generated by parties other than the executing broker dealers.The Board also considered the incidental public relations benefits to the Sub-Advisers related to DWS Funds advertising. The Board concluded that the proposed sub-advisory fees were reasonable in light of these potential fallout benefits. Compliance.The Board considered each Sub-Adviser’s compliance program and resources. The Board also considered that DIMA would oversee each Sub-Adviser’s compliance with applicable Fund policies and procedures, and considered the attention and resources DIMA would dedicate to that oversight. Based on all of the information considered and the conclusions reached, the Board unanimously determined that the approval of each New Sub-Advisory Agreement was in the best interests of the Fund.In making this determination the Board did not give particular weight to any single factor identified above.The Board considered these factors over the course of several meetings, certain of which were in executive session with only the Independent Board Members and their counsel present. It is possible that individual Board Members may have weighed these factors differently in reaching their individual decisions to approve the New Sub-Advisory Agreements. Terms of the Prior Sub-Advisory Agreement.Prior to July 19, 2013, QSI served as sub-adviser to the Fund.QSI was appointed to serve as sub-adviser to the Fund, effective August 1, 2010, pursuant to a sub-advisory agreement between DIMA and QSI (the “QSI Sub-Advisory Agreement”).Under the QSI Sub-Advisory Agreement, DIMA delegated to QSI the responsibility to make investment decisions and buy and sell securities for the Fund in accordance with the Fund’s investment objective, policies and restrictions as stated in the Fund’s prospectus, statement of additional information and investment guidelines.DIMA was responsible for supervising and overseeing QSI’s performance of its duties under the QSI Sub-Advisory Agreement.Compensation to QSI was determined based on the net investment management fee received by DIMA, and such compensation was paid by DIMA, not the Fund.If the net investment management fee that DIMA received from the Fund was greater than an annual rate of 0.75% of average daily net assets of the Fund, then DIMA would pay QSI compensation at an annual rate of 0.45% of average daily net assets.If the net investment manage fee received by DIMA was equal to or below an annual rate of 0.75% of average daily net assets of the Fund, DIMA would pay QSI compensation equal to 60% of the net investment management fee received by DIMA from the Fund. The QSI Sub-Advisory Agreement was last approved by the Board on September 7, 2012.With the exception of the contractual fee rates for the sub-advisers, the terms of the New Sub-Advisory Agreements are materially similar to the terms of the QSI Sub-Advisory Agreement. Information about Pyramis Global Advisors, LLC (“Pyramis”).Pyramis, an investment adviser registered with the SEC, is an investment management firm providing advisory and sub-advisory services to institutional clients.Pyramis’ clients are generally institutional accounts, including non-U.S. investment funds, U.S. mutual funds or privately-offered unregistered investment funds.Pyramis may also sub-advise funds or accounts for affiliated advisers and unaffiliated advisers. 5 Pyramis, with its principal place of business at 900 Salem Street, Smithfield, Rhode Island 02917, has been in business since 2006.Pyramis is a Fidelity Investments company, and is wholly owned by Pyramis Global Advisors Holdings Corp., 82 Devonshire Street, Boston, MA 02109.Pyramis Global Advisors Holdings Corp. is, in turn, wholly-owned by FMR LLC.Pyramis managed over $37 billion in assets as of May 31, 2013. Pyramis does not currently provide sub-advisory services to other registered investment companies with similar investment objectives to the Fund. The principal occupations of each director and principal executive officer of Pyramis are set forth in the table below. The principal business address of each director and principal executive officer, as it relates to his or her duties at Pyramis is 900 Salem Street, Smithfield, Rhode Island 02917.No Board Members or officers of the Fund are employees, officers, directors or shareholders of Pyramis. Name Position with Pyramis Principal Occupation Michael Jones President, Chief Executive Officer, Chairman, Director, Executive Chairman President and CEO of Pyramis Derek L. Young Vice Chairman, President – Global Asset Allocation President of Global Asset Allocation and Vice Chairman of Pyramis Young Chin Director, Chief Investment Officer Chief Investment Officer of Pyramis Douglas Moore Director, Chief Financial Officer Chief Financial Officer of Pyramis Michael Palermo Director, Senior Vice President – Relationship Management Head of Relationship Management at Pyramis Maureen Fitzgerald Director, Senior Vice President – North American Institutional Distribution Head of North American Institutional Distribution at Pyramis Joseph Nedder Director, Chief Operating Officer Chief Operating Officer of Pyramis Ronald O’Hanley President – Asset Management and Corporate Services President of Asset Management and Corporate Services at Pyramis Linda Wondrack Chief Compliance Officer Executive Vice President and Head of Asset Management Compliance for Fidelity Investments Michael Whitaker Senior Vice President, Compliance Officer Senior Vice President, Asset Management Compliance at Pyramis Sian Burgess Canada Compliance Officer Senior Vice President, Deputy General Counsel and Chief Compliance Officer, Fidelity Investments Canada 6 Information about Henderson Alternative Investment Advisor Limited (“Henderson”).Henderson, an investment adviser registered with the SEC, is an investment management firm providing investment advisory and sub-advisory services to investment companies and hedge funds as well as separate accounts. Henderson, located at 201 Bishopsgate, London, United Kingdom EC2M 3AE, has been in business since 1969 and is a wholly-owned subsidiary of Henderson Group PLC, 201 Bishopsgate, London, United Kingdom EC2M 3AE.Henderson managed over $4 billion in assets as of December 31, 2012. Henderson does not currently provide sub-advisory services to other registered investment companies with similar investment objectives to the Fund. The principal occupations of each director and principal executive officer of Henderson are set forth in the table below. The principal business address of each director and principal executive officer, as it relates to his or her duties at Henderson is 201 Bishopsgate, London, United Kingdom EC2M 3AE.No Board Members or officers of the Fund are employees, officers, directors or shareholders of Henderson. Name Position with Henderson
